Name: 2002/554/EC: Commission Decision of 30 March 2000 approving the Community Support Framework for Community structural assistance in the regions of Portugal eligible under Objective 1 and those qualifying for transitional support under Objective 1 (notified under document number C(2000) 762)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions and regional policy;  Europe;  financing and investment;  EU finance
 Date Published: 2002-07-15

 Avis juridique important|32002D05542002/554/EC: Commission Decision of 30 March 2000 approving the Community Support Framework for Community structural assistance in the regions of Portugal eligible under Objective 1 and those qualifying for transitional support under Objective 1 (notified under document number C(2000) 762) Official Journal L 186 , 15/07/2002 P. 0001 - 0003Commission Decisionof 30 March 2000approving the Community Support Framework for Community structural assistance in the regions of Portugal eligible under Objective 1 and those qualifying for transitional support under Objective 1(notified under document number C(2000) 762)(Only the Portuguese text is authentic)(2002/554/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 15(4) thereof,After consulting the Committee on the Development and Conversion of Regions, the Committee pursuant to Article 147 of the Treaty, the Committee on Agricultural Structures and Rural Development and the Committee on Structures for Fisheries and Aquaculture,Whereas:(1) Articles 13 et seq. of Title II of Regulation (EC) No 1260/1999 lay down the procedure for preparing and implementing Community Support Frameworks.(2) Article 15(1) and (2) of Regulation (EC) No 1260/1999 provides that, after consultation with the partners referred to in Article 8 of the Regulation, the Member State is to submit a development plan to the Commission containing the information referred to in Article 16 of the Regulation.(3) Under Article 15(4) of Regulation (EC) No 1260/1999, on the basis of the regional development plan submitted by the Member State and within the partnership established in accordance with Article 8 of that Regulation, the Commission is to take a decision on a Community Support Framework for Community structural assistance in agreement with the Member State concerned.(4) The Portuguese Government submitted to the Commission on 13 October 1999 a valid regional development plan for the regions of Portugal (Norte, Centro, Alentejo, Algarve, Azores and Madeira) fulfilling the conditions for Objective 1 pursuant to Article 3(1) and for the region of Lisboa e Vale do Tejo qualifying for transitional support under Objective 1 pursuant to Article 6(1) of Regulation (EC) No 1260/1999. The plan contains the information listed in Article 16 of that Regulation, and in particular a description of the priorities selected and an indication of the financial contribution from the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, the Financial Instrument for Fisheries Guidance (FIFG), the European Investment Bank (EIB) and the other financial instruments proposed for implementing the plan.(5) The Community Support Framework has been drawn up in agreement with the Member State concerned and within the partnership framework.(6) The Commission has satisfied itself that the Community Support Framework is in accordance with the principle of additionality.(7) Under Article 10 of Regulation (EC) No 1260/1999, the Commission and the Member State are required to ensure, in a manner consistent with the principle of partnership, coordination between assistance from the Funds and from the EIB and other existing financial instruments.(8) The EIB has been involved in drawing up the Community Support Framework in accordance with the provisions of Article 15(4) of Regulation (EC) No 1260/1999 and has declared itself prepared to contribute to its implementation with the estimated loan amounts indicated in this Decision and in conformity with its statutory provisions.(9) The financial contribution from the Community available over the entire period and its year-by-year breakdown are expressed in euro. The annual breakdown should be consistent with the relevant financial perspective. Under Article 7(7) of Regulation (EC) No 1260/1999, the Community contribution has already been indexed at a rate of 2 % per year. Under Article 7(7) and Article 44(2) of the Regulation, the Community contribution may be reviewed at mid-term, and not later than 31 March 2004, to take account of the effective level of inflation and the allocation of the performance reserve.(10) Provision should be made for adapting the financial allocations of the priorities of the Single Programming Document within certain limits to actual requirements reflected by the pattern of implementation on the ground, in agreement with the Member State concerned,HAS ADOPTED THIS DECISION:Article 1The Community Support Framework for Community structural assistance in the regions of Portugal (Norte, Centro, Alentejo, Algarve, Azores and Madeira) fulfilling the conditions for Objective 1 and for the region of Lisboa e Vale do Tejo qualifying for transitional support under Objective 1 pursuant to Article 6(1) of Regulation (EC) No 1260/1999 for the period 1 January 2000 to 31 December 2006 is hereby approved.Article 21. In accordance with Article 17 of Regulation (EC) No 1260/1999, the Community Support Framework includes the following elements:(a) a statement of the priorities for the joint action of the Structural Funds and the Member State, their specific quantified targets, the ex ante evaluation of the expected impact and the consistency of the priorities with the economic, social and regional policies and the employment strategy of Portugal.The priorities are as follows:1. raising skill levels and promoting employment and social cohesion;2. shifting the profile of production towards future-oriented activities;3. consolidating the value of the area and Portugal's position in the world economy;4. promoting the sustainable development of regions and national cohesion;(b) an overview of the operational programmes to be implemented, including their specific aims and the priorities selected;(c) the indicative financing plan specifying, for each priority and each year, the financial allocation envisaged for the contribution of each Fund, the EIB where appropriate, and the other financial instruments, and the amount of eligible public or equivalent and estimated private funding. The financing plan indicates separately the funding planned for the region of Lisboa e Vale do Tejo receiving transitional support in respect of Objective 1.The total contribution from the Funds planned for each year for the Community Support Framework is consistent with the relevant financial perspective;(d) the provisions for implementing the Community Support Framework including the designation of the managing authority and the provision made for involvement of the partners in the Monitoring Committees.(e) the ex ante verification of additionality and information concerning the transparency of financial flows;(f) information on the appropriations required for preparing, monitoring and evaluating the assistance.2. The indicative financing plan puts the total cost of the priorities selected for the joint action by the Community and the Member State at EUR 42199703000 for the whole period and the financial allocation from the Structural Funds at EUR 20535000000.The resulting requirement for national resources of EUR 12264992000 from the public sector and EUR 9399711000 from the private sector can be partly met by Community loans from the European Investment Bank and other lending instruments. The Portuguese authorities estimate the total amount of EIB loans at EUR 1427559000.The indicative initial estimated breakdown among the Structural Funds of the total Community assistance available is as follows:- ERDF: EUR 13295722000,- ESF: EUR 4720947000,- EAGGF, Guidance section: EUR 2283516000,- FIFG: EUR 234815000.In addition to the contribution from the Structural Funds, assistance from the Cohesion Fund is estimated at EUR 3299436000, so raising the total contribution from the Structural Funds and the Cohesion Fund to EUR 23834436000 for the period 2000 to 2006.3. During implementation of the financing plan, the total cost or Community financing of a given priority or intervention may be adjusted in agreement with the Member State by up to 25 % of each priority throughout the programming period, or by up to EUR 60 million, without altering the total Community contribution referred to in paragraph 1.Article 3This Decision is addressed to the Portuguese Republic.Done at Brussels, 30 March 2000.For the CommissionMichel BarnierMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.